IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1771
                            Filed November 13, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM R. CLAYTON,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Fayette County, Margaret L.

Lingreen and George L. Stigler, Judges.



      Appeal from the statutory mandatory minimums on the sentences

imposed. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      William R. Clayton, Anamosa, pro se appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, W. Wayne Saur, County Attorney, and Scott Brown and Robert

Sand, Assistant Attorneys General, for appellee.



      Considered by Vaitheswaran, P.J., McDonald, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                         2



MCDONALD, J.

         This case arises out of an armed bank robbery occurring in Fayette

County and subsequent police pursuit from Fayette County into Bremer County.

Pursuant to a plea agreement in the Fayette County case at issue here, William

Clayton was convicted of one count of robbery in the first degree and two counts

of attempted murder, in violation of Iowa Code sections 703.2, 707.11, 711.1,

and 711.2 (2011). The district court sentenced Clayton to a term of incarceration

not to exceed fifty years, with the sentences for attempted murder to run

concurrent to each other but consecutive to the sentence for robbery. Pursuant

to the plea agreement, the district court also imposed mandatory minimum

sentences pursuant to Iowa Code section 902.12, making Clayton ineligible for

release or parole until serving at least seventy percent of his sentence, or thirty-

five years.

         Following imposition of sentence, Clayton filed a pro se motion

challenging the sentence as illegal. The district court denied the motion without

hearing. On appeal, in his main brief, Clayton contends the mandatory minimum

sentences for first-degree robbery and attempted murder are                 grossly

disproportionate as applied to him, in violation of the federal and state

constitutions. Clayton requests that the mandatory-minimum provisions in his

sentence be vacated. In his pro se brief, Clayton argues the imposition of these

sentences violates his rights to equal protection and due process. We review

constitutional claims de now. See State v. Bruegger, 773 N.W.2d 862, 869 (Iowa

2009).
                                          3



                                          I.

       The United States Constitution prohibits the infliction of “cruel and unusual

punishments.” U.S. Const., amend. VIII. While there is authority standing for the

proposition that the Eighth Amendment was only meant to limit the methods of

punishment, the Supreme Court has unambiguously concluded the Eighth

Amendment is available to challenge “sentences for terms of years.” Lockyer v.

Andrade, 538 U.S. 1166, 1173 (2003). The Eighth Amendment “is applicable to

the States through the Fourteenth Amendment.” Rhodes v. Chapman, 452 U.S.
337, 344 (1981). Article I, section 17 of the Iowa Constitution also prohibits the

infliction of “cruel and unusual punishment.”

       Two types of challenges to a sentence for a term of years have been

recognized. A defendant may make a categorical challenge to the sentence,

contending “a particular sentencing practice violated the Eighth Amendment.”

State v. Oliver, 812 N.W.2d 636, 640 (Iowa 2012). A defendant may also make a

“gross proportionality challenge to [the] particular defendant’s sentence.”       Id.

Clayton makes a gross proportionality challenge to his particular sentence.

       The Iowa Supreme Court set forth the framework for this challenge in

State v. Oliver:

       The first step in this analysis, sometimes referred to as the
       threshold test, requires a reviewing court to determine whether a
       defendant’s sentence leads to an inference of gross
       disproportionality. This preliminary test involves a balancing of the
       gravity of the crime against the severity of the sentence. If, and
       only if, the threshold test is satisfied, a court then proceeds to steps
       two and three of the analysis. These steps require the court to
       engage in an intrajurisdictional analysis comparing the challenged
       sentence to sentences for other crimes within the jurisdiction. Next,
       the court engages in an interjurisdictional analysis, comparing
       sentences in other jurisdictions for the same or similar crimes.
                                          4
812 N.W.2d at 647 (citation omitted). While the framework for analyzing a gross

disproportionality challenge to an individual sentence is the same under the

federal and state constitutions, the Iowa Supreme Court has instructed “that

review of criminal sentences for gross disproportionality under the Iowa

Constitution should not be a ‘toothless’ review.” Id. This means we apply “a

more stringent review than would be available under the Federal Constitution.”

Id. at 650.

       We first address the threshold question of whether Clayton’s sentence

leads to an inference of gross disproportionality. “Our principal task at this stage

is to balance the gravity of the crime against the severity of the sentence.”

Bruegger, 773 N.W.2d at 873. In balancing these competing considerations, we

consider several general principles. First, “we owe substantial deference to the

penalties the legislature has established for various crimes.” Oliver, 812 N.W.2d

at 650. “Criminal punishment can have different goals, and choosing among

them is within a legislature’s discretion.” Graham v. Florida, 560 U.S. 48, 71

(2010). Second, “it is rare that a sentence will be so grossly disproportionate to

the crime as to satisfy the threshold inquiry and warrant further review.” Oliver,
812 N.W.2d at 650. Third, “a recidivist offender is more culpable and thus more

deserving of a longer sentence than a first-time offender.” Id. And finally, the

unique circumstances of a defendant can “converge to generate a high risk of

potential gross disproportionality.” Id. at 651.

       The facts and circumstances of the offenses are grave. On October 30,

2012, Clayton and his codefendant, John Mumford, donned masks and entered

the Maynard Savings Bank armed with assault rifles. The defendants threatened
                                         5



employees of the bank and demanded money. During the plea colloquy, Clayton

admitted he pointed an assault rifle at an employee of the bank and demanded

money. The bank employees complied with the robbers’ demands and gave

them money. The men then exited the bank and fled the scene in a getaway

vehicle. During their flight from the scene, the defendants fired six shots at a

civilian vehicle responding to reports of the robbery. The defendants also fired

numerous shots at a fully marked patrol car, striking the patrol vehicle three

times.

          The bank robbery was planned and not spur-of-the-moment. Maynard

Savings Bank was chosen because the sheriff’s office nearest the bank was

twelve miles away and Mumford believed the response time would be slow. On

the day before the robbery, Clayton and Mumford were in Charles City preparing

the getaway vehicle for the robbery. The two defendants planned to drive the

getaway vehicle to Waterloo and scrap it to hide evidence. They planned to

purchase a different car in Waterloo and flee to Minnesota. They also discussed

their plan to take the stolen money to a casino and launder it.

          Clayton first argues the severity of the punishment is grossly

disproportionate to the offense because none of the victims sustained physical

injury.     We find the argument unpersuasive.        The legislature limited the

application of the mandatory minimum sentence to only six offenses deemed

particularly heinous, including attempted murder and robbery in the first degree.

See Iowa Code § 902.12. Physical injury is not an element of either offense.

The legislature could have chosen to include a requirement that a victim sustain

physical injury as a prerequisite to imposition of the mandatory minimum
                                          6



sentence. It chose not to do so. We give the legislature deference because

“[l]egislative judgments are generally regarded as the most reliable objective

indicators of community standards for purposes of determining whether a

punishment is cruel and unusual.” See Bruegger, 773 N.W.2d at 873.

       Clayton next argues the severity of the punishment is grossly

disproportionate to the offense because he was nineteen years old at the time of

the offense.      We conclude this fact is immaterial to Clayton’s gross

disproportionality challenge. The legislature has not created any exemption from

section 902.12 for young adults. Our supreme court has concluded “there is no

constitutional or inherent right to be conditionally released from prison prior to the

expiration of a valid sentence.” State v. Cronkhite, 613 N.W.2d 664, 667 (Iowa

2000). Thus, assuming the imposition of a fifty-year sentence is constitutional

under the facts and circumstances of this case, requiring Clayton to serve

seventy percent of said sentence does not render the punishment cruel or

unusual. See id. at 669 (“There can be no serious contention a sentence which

is not otherwise cruel and unusual becomes so simply because it is

‘mandatory.’”).

       Although not dispositive of this appeal, it should also be noted that the

sentences at issue in this proceeding were bargained for and imposed as part of

a larger plea agreement. The defendants’ flight from the bank continued from

Fayette County into Bremer County. Charges were filed in Bremer County for

conduct occurring there. At the sentencing hearing in this case, the prosecutor

stated the charges in Bremer County included eight counts of attempt to commit

murder, four counts of terrorism, five counts of intimidation with a dangerous
                                        7



weapon, seven counts of assault on a peace officer with intent to inflict serious

injury, and seven counts of assault on a peace officer by use or display of a

dangerous weapon. At the sentencing hearing in this matter, it was stated that

the sentence imposed in the Bremer County case was a term of incarceration not

to exceed seventy-five years, with fifty years of that sentence subject to the

seventy-percent mandatory minimum. As part of the larger plea agreement, the

parties agreed and jointly recommended that the sentence in the Fayette County

case—at issue in this appeal—run concurrent to the sentence imposed in the

Bremer County case. The district court accepted the joint recommendation.

       Ultimately, we conclude Clayton’s gross disproportionality challenge fails

because our supreme court has foreclosed the argument in materially

indistinguishable cases. In State v. Lara, 580 N.W.2d 783, 785 (Iowa 1998), the

court affirmed the imposition of a twenty-five year sentence with a mandatory

minimum following conviction for first-degree robbery:

       The risk of death or serious injury to persons present when first-
       degree robbery is committed is high. A twenty-five year prison
       sentence with a requirement that the inmate serve at least eighty-
       five percent of the sentence does not lead to an inference of gross
       disproportionality.

Similarly, the court has concluded the imposition of consecutive sentences each

with a mandatory minimum sentence also does not lead to an inference of gross

disproportionality:

              In Lara, we held that a sentence that is not otherwise cruel
       and unusual does not become so simply because the defendant
       must serve the entire sentence. 580 N.W.2d at 785 (citing
       Harmelin, 501 U.S. at 995, 111 S. Ct. at 2701, 115 L. Ed. 2d at
       865). In Lara, the defendant was sentenced to concurrent,
       indeterminate twenty-five-year terms for eleven convictions of first-
       degree robbery. Id. at 784. These sentences were subject to the
                                        8



      statutes requiring that the defendant serve one-hundred percent of
      his sentence and receive a maximum reduction of fifteen percent
      for good conduct time. Id. (citing Iowa Code §§ 902.12, 903A.2).
      We held that the defendant’s sentences did not lead to an inference
      of gross disproportionality given the risk of death or serious injury
      involved in the commission of first-degree robbery. Id.; see also
      State v. Hoskins, 586 N.W.2d 707, 709 (Iowa 1998) (holding
      defendant’s “ten-year sentence imposed upon a conviction of
      second-degree robbery, of which [defendant] is required to serve
      100%, [does not] lead to an inference of gross disproportionality”).
             We think the result is the same in the present case. August
      committed two serious crimes. The fact he will have to serve his
      sentences consecutively does not make these otherwise
      permissible sentences disproportionately severe. There is nothing
      cruel and unusual about punishing a person committing two crimes
      more severely than a person committing only one crime, which is
      the effect of consecutive sentencing. Moreover, as we held in Lara,
      the fact that August will have to serve at least eighty-five percent of
      his sentences does not alter our conclusion. See Lara, 580 N.W.2d
      at 785. We conclude, therefore, that the length of August’s
      sentences does not violate his constitutional rights.

State v. August, 589 N.W.2d 740, 744 (Iowa 1999).

      After considering the facts and circumstances of this case in light of the

framework and principles set forth in Oliver, August, and Lara, we cannot say the

sentence imposed in this case leads to an inference of gross disproportionality.

Clayton planned and executed an armed bank robbery in which he personally

aimed an assault rifle at a bank employee while demanding money. He led the

authorities on a two-county car chase while his codefendant opened fire with an

assault rifle on at least one civilian and one law enforcement officer. Clayton and

his counsel then negotiated a plea agreement to resolve more than thirty counts,

including ten counts of attempted murder, charged in two counties. This case is

not the “rare” circumstance where the mandatory minimum sentence was so

grossly disproportionate to the crime to warrant further review.       Oliver, 812
9
N.W.2d at 650. Because no such inference is created, “no further analysis is

necessary” with respect to Clayton’s gross disproportionality challenge. Id.

                                         II.

       We next address the argument raised in Clayton’s pro se appeal brief.

Clayton argues he is entitled to the juvenile offender protections our supreme

court created in Ragland, Pearson, and Null. See State v. Null, 836 N.W.2d 41

(Iowa 2013); State v. Pearson, 836 N.W.2d 88 (Iowa 2013); State v. Ragland,

836 N.W.2d 107 (Iowa 2013). These protections were further extended in State

v. Lyle, ___ N.W.2d ___, ___ 2014 WL 3537026, at *20 (Iowa 2014).                In

Ragland, Pearson, and Null, the court created a constitutional right to an

individualized sentencing hearing for juveniles sentenced to a term of years

without the opportunity for release young enough to lead a normal adult life. The

court’s rationale was based primarily on two facts: (1) “new” scientific evidence

showing “the human brain continues to mature into the early twenties;” and (2) a

finding that young people generally “lack the ability to properly assess risks and

engage in adult-style-self-control.” Null, 836 N.W.2d at 55. Given these “new”

findings, in Pearson, the court concluded that a seventeen-year-old defendant

tried and convicted as an adult and sentenced to fifty years’ imprisonment, with a

seventy-percent mandatory minimum, identical to Clayton’s sentence in this

case, was entitled to constitutional protection:

       Instead, we need only decide that article I, section 17 requires an
       individualized sentencing hearing where, as here, a juvenile
       offender receives a minimum of thirty-five years imprisonment
       without the possibility of parole for these offenses and is effectively
       deprived of any chance of an earlier release and the possibility of
       leading a more normal adult life.
                                        10



Pearson, 836 N.W.2d at 96.       In State v. Lyle, the court extended Ragland,

Pearson, and Null, and held “all mandatory minimum sentences of imprisonment

for youthful offenders are unconstitutional under the cruel and unusual

punishment clause in article I, section 17 of our constitution.” State v. Lyle, ___

N.W.2d ___, ___ 2014 WL 3537026, at *20 (Iowa 2014). The court reasoned

that “[m]andatory minimum sentences for juveniles are simply too punitive for

what we know about juveniles.” Id.

      Clayton argues that he suffers from the same “immaturity, impetuosity,

and poor risk assessment” our supreme court found to be constitutionally

significant in Ragland, Pearson, Null, and Lyle and that he is thus entitled to the

same constitutional relief.   As Justice Waterman explained in Lyle, the relief

Clayton seeks is supported in the rationale of these decisions:

              By holding Lyle’s seven-year mandatory minimum sentence
      for his violent felony is cruel and unusual punishment and
      unconstitutional under article I, section 17 of the Iowa Constitution,
      rather than under the Eighth Amendment, the majority evades
      review by the United States Supreme Court. As Justice Zager
      observes, no other appellate court in the country has gone this far.
      Our court stands alone in taking away the power of our elected
      legislators to require even a seven-year mandatory sentence for a
      violent felony committed by a seventeen-year-old.
              Will the majority stop here? Under the majority’s reasoning,
      if the teen brain is still evolving, what about nineteen-year olds? If
      the brain is still maturing into the mid–20s, why not prohibit
      mandatory minimum sentences for any offender under age 26? As
      judges, we do not have a monopoly on wisdom. Our legislators
      raise teenagers too. Courts traditionally give broad deference to
      legislative sentencing policy judgments. Why not defer today?

2014 WL 3537026, at *24 (Waterman, J. dissenting).

      Although Clayton makes an appealing argument based on the rationale of

the above-cited cases, the supreme court has nonetheless concluded that such
                                            11



relief   is   not   available   to   youthful      but   adult   offenders   physiologically

indistinguishable—at least for legal purposes as found in Ragland, Pearson, Null,

and Lyle—from juvenile offenders. See id. at *22 (“Furthermore, our holding

today has no application to sentencing laws affecting adult offenders. Lines are

drawn in our law by necessity and are incorporated into the jurisprudence we

have developed to usher the Iowa Constitution through time. This case does not

move any of the lines that currently exist in the sentencing of adult offenders.”).

The supreme court’s distinction between juvenile offenders and young adult

offenders is controlling. Accordingly, Clayton’s claim fails.

                                            III.

         For the foregoing reasons, Clayton’s sentences are affirmed.

         AFFIRMED.